Order entered October 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01339-CV

                         IN RE PERRY LEWIS SMART, Relator

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-56097-P

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction. We ORDER that relator bear the costs of this original

proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE